IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 January 20, 2009
                                No. 08-50471
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

BRADFORD ELMORE GOODMAN, also known as Gyypsy Goodman

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 6:07-CR-62-ALL


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Bradford Elmore Goodman appeals the 120-month sentence imposed
following his guilty-plea conviction for possession of child pornography. He
contends that his below-guidelines sentence is procedurally unreasonable
because the district court did not give a sufficient explanation for the sentence.
Because Goodman did not object to the explanation at sentencing, we review this
contention for plain error. See United States v. Lopez-Velasquez, 526 F.3d 804,



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-50471

806 (5th Cir.), cert. denied, 2008 WL 2914331 (Dec. 1, 2008) (No. 08-5514)). The
district court listened to the arguments of the parties and elected to impose a
below-guidelines sentence, which was reduced to reflect the statutory maximum.
See United States v. Gomez-Herrera, 523 F.3d 554, 565 (5th Cir.), cert. denied,
2008 WL 2754087 (Dec. 1, 2008) (No. 08-5226); see also Rita v. United States,
127 S. Ct. 2456, 2463-65, 2468 (2007). There was no clear or obvious error that
affected Goodman’s substantial rights or rendered the sentence procedurally
unreasonable. See United States v. Izaguirre Losoya, 219 F.3d 437, 441 (5th Cir.
2000).
      Goodman also contends that his sentence is substantively unreasonable
because there is no empirical support for U.S.S.G. § 2G2.2, the Guideline
governing child pornography. He did not challenge the empirical grounds for
§ 2G2.2 in the district court, so his contention is reviewed for plain error. See
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.), cert. denied,
129 S. Ct. 328 (2008). Nothing in the record suggests that the district court
disagreed with the policy behind the Guideline or believed that it was precluded
by circuit precedent from imposing a lesser sentence in the face of § 2G2.2.
Goodman has not shown plain error in this regard. Id.
      Goodman argues that his sentence is substantively unreasonable because
it is excessive in light of his offense conduct. The sentence imposed, however, is
consistent with the properly calculated guidelines range, and we afford it a
rebuttable presumption of reasonableness. See Rita, 127 S. Ct. at 2462; United
States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Goodman’s disagreement
with the harshness of the applicable guidelines and his contention that a lesser
sentence would have been adequate are insufficient to demonstrate the
substantive unreasonableness of his sentence.
      AFFIRMED.




                                        2